DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s amendments in the response filed on 1/28/2021 has been considered by the Examiner. Currently claim 1 is pending. Applicant’s amendment in claim 1 has obviated the previously filed rejection of the claim under 35 U.S.C 112(b). A complete action on the merits of claim 1 follows below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). The claim states that the cooling system comprises “at least one cooling device worn by the user”. Where the user is seen as a human and actively claimed.  If applicant wishes to correct this, applicant can amend the claim to state “at least one cooling device configured to be worn by the user…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nofzinger (2017/0319815) in view of Cheatham (2017/0157430), as further evidenced by Talish (5,762,616), and Uryash (2014/0163439). 
Regarding claim 1, Nofzinger teaches a cardiac assistance device for a user, comprising: at least three transducers utilized by the system of the invention (Fig. 10);
a first transducer comprising a head harness with an optic path entrainer signal generator that generates acoustic signals and is positioned on the top of the head of the user ([0098] Figs. 8-10 provide for a forehead applicator module 801 comprising a variety of stimuli outputs 1015 or transducers flush with contact surface 1005. When applicator 801 is firmly fitted to the wearer’s head, the transducer can provide vibration to all or certain areas of the forehead…[0091] an apparatus as described herein may instead or additionally apply mechanical (e.g., vibrational) energy to any, some, or all of the body regions described herein, including in particular the forehead); 
a responsive cooling system (RCS) comprising at least one cooling device worn by the user to circulate a gentle rush of increasing coldness to the human body of the user ([0097] applicator 801 may contain a contiguous channel 1013 throughout the plane of the applicator body.  The channel may contain a liquid or a gel that can be circulated throughout the channel.  In addition to or instead of cooling or heating the liquid or gel, the material may be circulated in a pulsed manner); and 
a control device that controls transducers and the responsive cooling system (controller for controlling the applied modality 820 [0094]; the system is capable of providing more than one modality of stimulation to the forehead of the wearer [0095]).
While Nofzinger does not explicitly teach a second transducer comprising a heart harness with a front signal generator that generates acoustic signals directed at the front of the heart of the user and a back signal generator that generates signals directed to the back of the heart of the user and is positioned on the chest of the user; a third transducer comprising a navel harness with a naval entrainer signal generator that generates acoustic signals and is positioned on the center of the human body of the user, and the control device controls at least three transducers, Nofzinger teaches in paragraph [0072] , the applicator may be configured to fit against any portion of a subject’s body…or may be wrapped or partially wrapped around the body and in paragraph [0091] teaches apply mechanical (e.g., vibrational) energy to any, some, or all of the body regions described herein.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a transducer comprising a harness and signal generator that generates acoustic signals against any portion of a subject’s body including the claimed body portions (on the chest or the center of the human body) for the purposes of providing controlled therapy. 
Further evidence by Talish (5,762,616) generally provides a transducer comprising a harness and signal generator that generates signals and is positioned at the center of the human body (a navel harness positioned around the hip and provides ultrasound energy for therapeutic purposes [Abstract]).
Further evidence by Uryash (2014/0163439) provides a transducer comprising a harness and signal generator that generates signals and is positioned at the front or back of the chest of the user (therapeutic transducer configured to generate vibration waves may be placed directly to the chest wall or alternatively upper back overlying the heart of a user [0032]).
While the combination provides a signal generator for the transducer, the combination does not teach the transducer includes a front signal generator and a back signal generator. 
However, Cheatham provides for a body harness with at least two acoustic transducers whereby the transducers are capable of generating signals on a front and back portion of the body ([0104] Figs. 9-11 illustrate at least five transducers 910 positioned across the therapy wrap wherein at least two transducers generate signals from the front and the back of the body part). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a front and back signal generator for the purposes of applying treatment to a greater target area or simultaneously providing treatment from two different portions on the body. 
Since Nofzinger teaches a transducer comprising harness and an acoustic signal generator on the head and  in paragraph [0072] teaches the applicator may be configured to fit against any portion of a subject’s body, Talish teaches a transducer comprising a harness and signal generator positioned at the center of the human body, Uryash teaches a transducer comprising harness and signal generator positioned on the chest of the user, Chetham teaches a front and back acoustic signal generator on the chest of the user, as well as controlling at least three transducers, it would furthermore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided for more than one transducer on the claimed body parts wherein the transducers are capable of generating signals and the control device controls the transducers for the purposes of reducing pain at various body parts, muscles, nerves, and providing for therapy as taught by Cheatham [0145][0146]. 
Response to Arguments
Applicant’s arguments, filed 1/28/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103(a) have been fully considered, but are not persuasive.  It is the position of the Examiner that the three transducer are taught by the primary reference as seen in Fig. 10 elements 1501 which are controlled along with cooling (Fig. 8-10).  Applicant also argues that Cheatham does not teach an acoustic transducer.  However, this is seen as piecemeal as the combination of the references teaches this and Nofzinger states having mechanical type transducers (acoustic).  Therefore, a new ground(s) of rejection over the amended claims is made in view of Nofzinger (2017/0319815) in view of Cheatham (2017/0157430), as further evidenced by Talish (5,762,616), and Uryash (2014/0163439).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Iyer (2007/0191906) provides for a first transducer, a second transducer, a third transducer and a controller for selective nerve stimulation; wherein the first transducer is adapted to be positioned to direct a first energy wave toward a neural target, the second transducer is adapted to be positioned to direct a second energy wave toward the neural target, and the third transducer adapted to be positioned to direct a third energy wave toward a neural target. The controller is connected to the transducers to generate the energy waves ([Abstract], [0033], Claim 3). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794        

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794